              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 1 of 33
     Pro Se 15 2016


 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7

 8       SETONDJI VIRGILE NAHUM                    CASE NO. 2:20-cv-1151 DWC
                                                   [to be filled in by Clerk’s Office]
 9
                                                   COMPLAINT FOR VIOLATION
10                                       ,         OF CIVIL RIGHTS, DEFAMATION
                                                   AND GROSS NEGLIGENCE
11                               Plaintiff(s),
                 v.                                Jury Trial: ☐ Yes ☒ No
12

13
         Lonnie Spear
14       Amber Hodge                     ,
15       The Home Depot
16

17       George M. Derezes               ,

18       James P. Scott

19       The Seattle Police Department

20                                       ,

21
                             Defendant(s).
22

23

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 1
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 2 of 33
     Pro Se 15 2016


 1                             I.      THE PARTIES TO THIS COMPLAINT

 2   A.      Plaintiff(s)

 3          Provide the information below for each plaintiff named in the complaint. Attach
     additional pages if needed.
 4

 5             Name                     SETONDJI VIRGILE NAHUM
               Street Address           20221 Aurora Ave N # 106
 6                                      Shoreline and King
               City and County
 7             State and Zip Code       Washington and 98133
               Telephone Number         206-595-6913
 8

 9   B.      Defendant(s)

10          Provide the information below for each defendant named in the complaint, whether the
     defendant is an individual, a government agency, an organization, or a corporation. For an
11   individual defendant, include the person's job or title (if known). Attach additional pages if
     needed.
12
               Defendant No. 1
13
                      Name                      Lonnie Spear
14                    Job or Title (if known)
15                                              ATTN: Home Depot
                      Street Address            2701 Utah Ave. S.
16
                      City and County           Seattle and King
17                    State and Zip Code        Washington and 98134
18                    Telephone Number          206-467-9200

19

20             Defendant No. 2

21                    Name                      Amber Hodge
                      Job or Title (if known)
22
                                                ATTN: Home Depot
23                    Street Address            2701 Utah Ave. S.
24                    City and County           Seattle and King

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 2
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 3 of 33
     Pro Se 15 2016


 1                    State and Zip Code        Washington and 98134
                      Telephone Number          206-467-9200
 2

 3

 4             Defendant No. 3

 5                    Name                      The Home Depot
                      Job or Title (if known)
 6
                      Street Address            2701 Utah Ave. S.
 7                    City and County           Seattle and King

 8                    State and Zip Code        Washington and 98134
                      Telephone Number          206-467-9200
 9

10

11             Defendant No. 4

12                    Name                      George M. Derezes
                      Job or Title (if known)
13
                      Street Address            810 Virginia St
14                    City and County           Seattle and king

15                    State and Zip Code        Washington 98101
                      Telephone Number          206 625 5011
16
                      ☐ Individual capacity     ☒ Official capacity
17

18             Defendant No. 5

19                    Name                      James P. Scott
                      Job or Title (if known)
20
                      Street Address            810 Virginia St
21                    City and County           Seattle and King
22                    State and Zip Code        Washington and 98101
                      Telephone Number          206-625-5011
23
                      ☐ Individual capacity     ☒ Official capacity
24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 3
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 4 of 33
     Pro Se 15 2016


 1             Defendant No. 6

 2                    Name                        The Seattle Police Department
                      Job or Title (if known)
 3
                      Street Address              810 Virginia St
 4                    City and County             Seattle and King
 5                    State and Zip Code          Washington and 98101
                      Telephone Number            206c625c5011
 6
                      ☐ Individual capacity       ☒ Official capacity
 7

 8

 9
                                        II.      PREVIOUS LAWSUITS
10
             Have you brought any other lawsuits in any federal court in the United States?
11
                      ☐ No             ☒ Yes          If yes, how many? 1.
12
             Describe the lawsuit:
13
             Federal Case NO: 2:19-cv-01114-BJP
14
             Racial Discrimination, Retaliation, Harassment, Abuse of Power and Authority,
15
             Defamation, Conspiracy Against Rights, Retaliation
16

17

18
             Parties to this previous lawsuit:
19
             SETONDJI VIRGILE NAHUM
20
             The Boeing Company, Dillaman Jeffrey
21

22
             Plaintiff(s)
23
             SETONDJI VIRGILE NAHUM
24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 4
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 5 of 33
     Pro Se 15 2016


 1

 2

 3           Defendant(s)

 4           The Boeing Company, Dillaman Jeffrey

 5

 6

 7

 8           (If there is more than one previous lawsuit, describe the additional lawsuits on another
     piece of paper using the same outline. Attach additional sheets, if necessary)
 9
             Court and name of district:
10
             United States District Court Western District of Washington
11
             Docket Number: 2:19-cv-01114-BJP
12
             Assigned Judge: Barbara J. Rothstein
13
             Disposition: (For example, was the case dismissed as frivolous or for failure to state a
14
     claim? Was it appealed? Is it still pending?)
15
             Still Pending/ Discovery
16

17

18
             Approximate filing date of lawsuit: 07/18/2019
19
             Approximate date of disposition: 03/01/2020
20

21

22

23

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 5
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 6 of 33
     Pro Se 15 2016


 1                                  III.    BASIS FOR JURISDICTION

 2
             This action is brought for racial discrimination, defamation, and negligence pursuant to
 3
     (check all that apply):
 4

 5
                      ☒     The Federal Civil Rights Acts of 1871 (42 U.S.C. 1983)
 6
                      ☒     The Federal Civil Rights Acts of 1866
 7

 8                    ☒     The Federal Civil Rights Acts of 1964
 9
                      ☒     Relevant state law (specify, if known):
10
                            Washington State Defamation Laws
                            RCW 9.58 : Libel and Slander
11

12

13

14           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any

15   rights, privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens

16   v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may

17   sue federal officials for the violation of certain constitutional rights.

18   A.      Are you bringing suite against (check all that apply)?

19           ☐        Federal officials (a Bivens claim)

20           ☒        State or local officials (a § 1983 claim)

21   B.      Section 1983 allows claims alleging the "deprivation of any rights, privileges, or

22           immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are

23           suing under section 1983, what federal constitutional or statutory right(s) do you claim

24           is/are being violated by state or local officials?

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 6
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 7 of 33
     Pro Se 15 2016


 1           Rights to Due Process of Law, Other Rights of the People,

 2

 3

 4

 5   C.      Plaintiffs suing under Bivens may only recover for the violation of certain constitutional

 6           rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are

 7           being violated by federal officials?

 8           N/A

 9

10

11

12   D.      Section 1983 allows defendants to be found liable only when they have acted "under

13           color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or

14           the District of Columbia." 42 U.S.C. § 1983. If you are suing under section 1983, explain

15           how each defendant acted under color of state or local law. If you are suing under

16           Bivens, explain how each defendant acted under color of federal law. Attach additional

17           pages if needed.

18           The Plaintiff is also suing the Seattle Police Department, George M. Derezes and James

19           P. Scott under 42 U.S.C. 1983. George M. Derezes acted under color of State and local

20           law as a Police Officer responding and handling a alleged offense reported by civilians.

21           James P. Scott acted under the color of State and Local law as the approving officer of

22           George M. Derezes actions. Both George M. Derezes and James P. Scott represented the

23           Seattle Police Department in responding and Handling an alleged offense reported by

24           civilians.

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 7
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 8 of 33
     Pro Se 15 2016


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                  IV.    STATEMENT OF CLAIM

24   State as briefly as possible the facts of your case. Describe how each defendant was personally
     involved in the alleged wrongful action, along with the dates and locations of all relevant events.
25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 8
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 9 of 33
     Pro Se 15 2016


 1   You may wish to include further details such as the names of other persons involved in the events
     giving rise to your claims. Do not cite any cases or statutes. If more than one claim is asserted,
 2   number each claim and write a short and plain statement of each claim in a separate paragraph.
     Attach additional pages if needed.
 3

 4
                                     Claim 1: Racial Discrimination
 5
     Basis of Jurisdiction:
 6   Federal Civil Right Acts of 1866, Federal Civil Rights Acts of 1866: Section 1981
     The Federal Civil Rights Acts of 1871
 7   The Federal Civil Rights Acts of 1964

 8

 9

10           On July 28th, 2009, the Seattle Police Department was called To Home Depot located at

11   2701 Utah Ave S Seattle, WA 98134 by Hodge Amber to respond/investigate an allegation of

12   threats made by the “Pro Se” Plaintiff, SETONDJI V. NAHUM, an African and Black Male. The

13   plaintiff only took knowledge of the existence of this occurrence, facts, and report on December

14   3rd, 2019.

15           According to the report/materials provided to the Plaintiff on December 3rd, 2019 by the

16   Seattle Police Department, Hodge Amber, an employee of the Home Depot, met with Derezez

17   George M, an officer of the Seattle Police department. According to Appendix A, Amber

18   disclosed to the police officers alleged threats that were communicated to her by another home

19   depot employee: Lonnie Spear. Both Amber Hodge and Lonnie Spear are white employees of

20   the Home Depot. The African and Black plaintiff was labelled as a suspect allegedly making

21   threats. These white employees which were also the false accusers, instructed the Police Officer/,

22   Derezez George M, not to inform/Contact the African and Black Employee and the police

23   officer complied. According to the material/report provided by the Seattle Police Department,

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 9
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 10 of 33
     Pro Se 15 2016


 1   Amber followed up on her instructions to the Police officer by stating that there was a follow-up

 2   unit that she was in contact with. This follow-up unit was never heard of by the plaintiff.

 3           In this disturbing set of occurrences, Neither the Home Depot nor The Seattle Police

 4   Department ever contacted the African/ Black “Pro Se” plaintiff to investigate the false

 5   accusations. Please See Appendix A. Worst, the officer just went ahead and labelled the African

 6   and Black Plaintiff as a suspect and inserted this report/offense in the plaintiff’s record. No

 7   investigation was ever conducted, and the plaintiff was never made aware of this until another set

 8   of circumstances led to the plaintiff requesting data from the Seattle Police Department.

 9           The most compelling fact in this set of occurrences is that: the alleged offense report

10   mentioned a time of 13:44. The African and Black plaintiff was working on a swing shift

11   from 2 pm to 10:00 pm or 10:30 pm. The plaintiff would have had yet to arrive to work. The

12   Plaintiff’s Shift had yet to even start. There is therefore no way the plaintiff would have held a

13   discussion with the Lonnie Spear prior to 13:44 let alone made any alleged threats. Moreover,

14   the plaintiff would not have held any such type of conversation with the false accusers. The

15   plaintiff was a Senior in the Aeronautics and Astronautics department at the University of

16   Washington and scheduled to resume full-time classes in the fall of 2009. The plaintiff only

17   took the Home Depot temporary summer position for fun due to a lack of suitable internship.

18           Moreover, the Seattle Police Department and its officer George Derezes M, took no

19   action against the accusers providing a false police report. In this shocking set of events, the

20   Seattle Police Department and this officer labeled the false accusations/false report as “founded”

21   and under Suspicious Circumstances. They took no action in investigating this issue, they never

22   even contacted the African/Black Male and left defamatory and damaging data within the

23   African/Black plaintiff’s records and such without the latter’s knowledge. The damaging impact

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 10
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 11 of 33
     Pro Se 15 2016


 1   of this action from the defendants on the plaintiff and his career within the field of Aerospace has

 2   been immeasurable.

 3           Upon taking knowledge of this horrendous and extremely racist occurrence only in

 4   December of 2019, which is more than 10 years after the fact, the “Pro Se” Black/African

 5   plaintiff contacted the Office of Police Accountability in Seattle, WA. The Seattle Office of

 6   Police accountability took no action and shocking simply issued the Plaintiff a “Closing Letter”

 7   claiming that it could not investigate the occurrence because it only handles individual

 8   allegations of policy violations and such requirement was not met.

 9           The plaintiff also directly contacted the Home Depot to acquire further details on this

10   occurrence as well as all materials pertains to this occurrence. Unfortunately, the Home Depot

11   was also unable to provide the plaintiff with any details claiming that data retention timelines

12   have expired.

13

14

15

16

17

18

19

20

21

22

23

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 11
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 12 of 33
     Pro Se 15 2016


 1

 2

 3                                         Claim 2: Defamation

 4   Basis of Jurisdiction:
     Washington State Defamation Laws
 5   RCW 9.58 : Libel and Slander

 6
             On July 28th, 2009, the Seattle Police Department was called To Home Depot located at
 7
     2701 Utah Ave S Seattle, WA 98134 by Hodge Amber to respond/investigate an allegation of
 8
     threats made by the “Pro Se” Plaintiff, SETONDJI V. NAHUM, an African and Black Male. The
 9
     plaintiff only took knowledge of the existence of this occurrence, facts, and report on December
10
     3rd, 2019.
11
             False allegations of threats were made by employees of the Home Depot to the Seattle
12
     Police Department. The Seattle police department never investigated the facts, never
13
     spoken/contacted the plaintiff pertaining to this occurrence and simply went ahead and label the
14
     African/Black plaintiff as a suspect and inserted damaging data within his records without his
15
     knowledge. In fact, the Seattle Police Department took direct instruction form the False accusing
16
     civilians on how to handle the false report and the Seattle Police Department just complied to the
17
     request of these white employees of the Home Depot. Please See Appendix A.
18
             The most compelling fact in this set of occurrences is that: the alleged offense report
19
     mentioned a time of 13:44. The African and Black plaintiff was working on a swing shift
20
     from 2 pm to 10:00 pm or 10:30 pm. The plaintiff would have had yet to arrive to work. The
21
     Plaintiff’s Shift had yet to even start. There is therefore no way the plaintiff would have held a
22
     discussion with the Lonnie Spear prior to 13:44 let alone made any alleged threats. Moreover,
23
     the plaintiff would not have held any such type of conversation with the false accusers. The
24
     plaintiff was a Senior in the Aeronautics and Astronautics department at the University of
25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 12
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 13 of 33
     Pro Se 15 2016


 1   Washington and scheduled to resume full-time classes in the fall of 2009. The plaintiff only

 2   took the Home Depot temporary summer position for fun due to a lack of suitable internship.

 3           The Seattle Police Department recklessly disregarded the truth and labeled the

 4   accusations as founded even though their officer label the circumstances as suspicious. More

 5   importantly they never investigated the occurrences, they never spoke to the Black plaintiff

 6   about the occurrence, they did not act against the white employees making a false police report.

 7   The only action they took was inserting damaging and false data within the African/Black

 8   plaintiff records without the latter’s knowledge. The damaging impact of this action from the

 9   defendants on the plaintiff and his career within the field of Aerospace has been immeasurable.

10   Multiple career opportunities and income have been lost. This also fostered underemployment as

11   well as dangerous and harassing work environment for the Black plaintiff.

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 13
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 14 of 33
     Pro Se 15 2016


 1                                      Claim 3: Gross Negligence

 2   Basis of Jurisdiction:
     Federal Civil Right Acts of 1866, Federal Civil Rights Acts of 1866: Section 1981
 3   The Federal Civil Rights Acts of 1871
     The Federal Civil Rights Acts of 1964
 4

 5   On July 28th, 2009, the Seattle Police Department was called To Home Depot located at 2701

 6   Utah Ave S Seattle, WA 98134 by Hodge Amber to respond/investigate an allegation of threats

 7   made by the “Pro Se” Plaintiff, SETONDJI V. NAHUM, an African and Black Male. The

 8   plaintiff only took knowledge of the existence of this occurrence, facts, and report on December

 9   3rd, 2019.

10           False allegations of threats were made by employees of the Home Depot to the Seattle

11   Police Department. The Seattle police department never investigated the facts, never

12   spoke/contacted the plaintiff pertaining to this occurrence and simply went ahead and label the

13   African/Black plaintiff as a suspect and inserted damaging data within his records without his

14   knowledge.

15           In this shockingly disturbing set of occurrences, these white employees which were also

16   the false accusers, instructed the Police Officer/, Derezez George M, not to inform/Contact the

17   African and Black Employee and the police officer complied. The Seattle Police Department

18   took direct instructions from the accusing civilians on how to handle the false report and the

19   Seattle Police Department just complied to the request of these white employees of the Home

20   Depot. Please See Appendix A.

21           The most compelling fact in this set of occurrences is that: the alleged offense report

22   mentioned a time of 13:44. The African and Black plaintiff was working on a swing shift

23   from 2 pm to 10:00 pm or 10:30 pm. The plaintiff would have had yet to arrive to work. The

24   Plaintiff’s Shift had yet to even start. There is therefore no way the plaintiff would have held a

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 14
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 15 of 33
     Pro Se 15 2016


 1   discussion with the Lonnie Spear prior to 13:44 let alone made any alleged threats. Moreover,

 2   the plaintiff would not have held any such type of conversation with the false accusers. The

 3   plaintiff was a Senior in the Aeronautics and Astronautics department at the University of

 4   Washington and scheduled to resume full-time classes in the fall of 2009. The plaintiff only

 5   took the Home Depot temporary summer position for fun due to a lack of suitable internship.

 6           In this upsetting set of occurrences, Neither the Home Depot nor The Seattle Police

 7   Department ever contacted the African/ Black “Pro Se” plaintiff to investigate the false

 8   accusations. Please See Appendix A. Worst, the officer just went ahead and labelled the African

 9   and Black Plaintiff as a suspect and inserted this report/offense in the plaintiff’s record. No

10   investigation was ever conducted, and the plaintiff was never made aware of this until another set

11   of circumstances led to the plaintiff requesting data from the Seattle Police Department.

12           They took no action in investigating this issue, they never even contacted the

13   African/Black Male and left defamatory and damaging data within the African/Black plaintiff’s

14   records and such without the latter’s knowledge. This gross negligence and deliberate

15   indifference from George M. Derezes, James P. Scott and the Seattle Police Department violate

16   at least the African/Black plaintiff’s constitutional rights to Due Process and Other Rights of the

17   People. The damaging impact of this gross negligence and deliberate indifference from the

18   defendants on the plaintiff and his career within the field of Aerospace has been immeasurable.

19   Multiple career opportunities and income have been lost. This also fostered underemployment as

20   well as dangerous and harassing work environment for the Black plaintiff.

21

22

23

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 15
              Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 16 of 33
     Pro Se 15 2016


 1                                           V.      WRONGS

 2   If you sustained injuries related to the events alleged above, describe your injuries and state
     what medical treatment, if any, you required and did or did not receive.
 3
             The damaging impact of this action from the defendants on the plaintiff and his career
 4
             within the field of Aerospace has been immeasurable. Multiple career opportunities and
 5
             income have been lost. This also fostered underemployment as well as dangerous and
 6
             harassing work environment for the Black plaintiff.
 7

 8

 9

10
                                              VI.     RELIEF
11
     State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
12   cases or statutes. If requesting money damages, include the amounts of any actual damages
     and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.
13
             The Seattle Police department shall expunge this “false” offense from the plaintiff’s
14
             records. The Seattle Police Department shall provide data on all individuals and entities
15
             that have had access to this falsity throughout the years. The defendants shall cover all
16
             lost wages from underemployment and unemployment caused by this falsity starting from
17
             August 2009. The defendants shall compensate the plaintiff as stipulated by all applicable
18
             laws under jurisprudence for damages to the plaintiff’s reputation and career.
19

20

21

22

23

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 16
                Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 17 of 33
     Pro Se 15 2016


 1                              VII.     CERTIFICATION AND CLOSING

 2           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

 3   knowledge, information, and belief that this complaint: (1) is not being presented for an improper

 4   purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

 5   (2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

 6   reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

 7   identified, will likely have evidentiary support after a reasonable opportunity for further

 8   investigation or discovery; and (4) the complaint otherwise complies with the requirements of

 9   Rule 11.

10           I agree to provide the Clerk's Office with any changes to my address where case-related

11   papers may be served. I understand that my failure to keep a current address on file with the

12   Clerk's Office may result in the dismissal of my case.

13           Date of signing:              07/28/2020

14           Signature of Plaintiff

15           Printed Name of Plaintiff     SETONDJI VIRGILE NAHUM

16

17           Date of signing:

18           Signature of Plaintiff

19           Printed Name of Plaintiff

20

21           Date of signing:

22           Signature of Plaintiff

23           Printed Name of Plaintiff

24

25
     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 17
Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 18 of 33




       APPENDIX A
                                                                                       GO# 2009-263984
                               SEATTLEDocument
                Case 2:20-cv-01151-DWC POLICE 1DEPARTMENT
                                                Filed 07/28/20 Page 19 of 33                 INACTIVE
                                           GENERAL OFFENSE HARDCOPY
                                           PUBLIC DISCLOSURE RELEASE COPY
                                           (7399-0 SUSPICIOUS CIRCUMSTANCE)


This copy was prepared by Seattle Police Department as a result of a Public Disclosure request under
42.56.




For 7053   Printed On Dec-03-2019 (Tue.)
                                                                               GO# 2009-263984
                               SEATTLEDocument
                Case 2:20-cv-01151-DWC POLICE 1DEPARTMENT
                                                Filed 07/28/20 Page 20 of 33         INACTIVE
                                           GENERAL OFFENSE HARDCOPY
                                           PUBLIC DISCLOSURE RELEASE COPY
                                           (7399-0 SUSPICIOUS CIRCUMSTANCE)



PUBLIC DISCLOSURE RELEASE COPY

             Purpose PUBLIC DISCLOSURE RELEASE
       Date Released DEC-03-2019 (TUE.) 0956
        Released By 7053-STEPHENSON, RODGER S

   RELEASED TO

                Name NAHUM SETONATI




For 7053   Printed On Dec-03-2019 (Tue.)
Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 21 of 33




          SEATTLE POLICE DEPARTMENT
              GENERAL OFFENSE HARDCOPY
              (SUSPICIOUS CIRCUMSTANCE)
                    GO# 2009-263984
                Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 22 of 33

                                                                Table of Contents

Related Event GO# 2009-263984 ......................................................................................                                            1

Offense(s) ............................................................................................................................                         1

Related Event(s) .................................................................................................................                              2

Related Person(s) ...............................................................................................................                               2

     1. SUSPECT # 1 - NAHUM, SETONDJI VIRGIL .....................................................................................                              2
     2. COMPLAINANT # 1 - HODGE, AMBER .............................................................................................                            2
     3. SUBJECT # 1 - SPEIR, LONNIE .........................................................................................................                   3
Related Business(es) .........................................................................................................                                  3

     1. PREMISE # 1 - HOME DEPOT .............................................................................................................                  3
Related Narrative(s) ...........................................................................................................                                4

     1. NARRATIVE ...........................................................................................................................................   4
                                                                               GO# 2009-263984
                               SEATTLEDocument
                Case 2:20-cv-01151-DWC POLICE 1DEPARTMENT
                                                Filed 07/28/20 Page 23 of 33         INACTIVE
                                           GENERAL OFFENSE HARDCOPY
                                           PUBLIC DISCLOSURE RELEASE COPY
                                           (7399-0 SUSPICIOUS CIRCUMSTANCE)



General Offense Information

  Operational Status   INACTIVE
       Reported On     JUL-28-2009 (TUE.) 1549
       Occurred On     JUL-28-2009 (TUE.) 1344
      Approved On      JUL-28-2009 (TUE.)
       Approved By     5106 - SCOTT, JAMES P_JR (FORMER EMPLOYEE)
   Report Submitted    7401 - DEREZES, GEORGE M
                  By
           Org Unit    WEST PCT 2ND W - KING
           Address     2701 UTAH AV S
               Place   HOME DEPOT
        Municipality   SEATTLE
                       District O Beat O1 Grid 6317
                Bias   -NONE (NO EVIDENCE OF BIAS)
         Value Loss    $0.00
    Value Recovered    $0.00
     Value Damaged     $0.00
          Drug Total   $0.00
   Gang Involvement    NO GANG INVOLVEMENT
     Family Violence   NO

Offenses (Completed/Attempted)

          Offense # 1 7399-0 SUSPICIOUS CIRCUMSTANCE - COMPLETED
           Location DEPARTMENT/DISCOUNT STORE
 Suspected Of Using NOT APPLICABLE




For 7053   Printed On Dec-03-2019 (Tue.)                                            Page 1 of 5
                                                                                            GO# 2009-263984
                                 SEATTLEDocument
                  Case 2:20-cv-01151-DWC POLICE 1DEPARTMENT
                                                  Filed 07/28/20 Page 24 of 33                    INACTIVE
                                             GENERAL OFFENSE HARDCOPY
                                             PUBLIC DISCLOSURE RELEASE COPY
                                             (7399-0 SUSPICIOUS CIRCUMSTANCE)



Related Event(s)

 1. CP 2009-263984

Related Person(s)

 1. SUSPECT # 1 - NAHUM, SETONDJI VIRGIL

   CASE SPECIFIC INFORMATION

                    Sex    MALE
                   Race    AFRICAN AMERICAN/BLACK
           Date Of Birth   MAY-29-1983
               Address     13407 GREENWOOD AV N                        Apartment 107C
            Municipality   SEATTLE
                   State   WASHINGTON
              ZIP Code     98133-
                           District N Beat N1 Grid 7450


   PERSON PARTICULARS

Language(s) Spoken ENGLISH
             Height 5'9                                                   Weight 170 LBS.


   LINKAGE FACTORS

    Resident Status SEATTLE RESIDENT
         Age Range J - 22-29 YEARS
  Access To Firearm NO




 2. COMPLAINANT # 1 - HODGE, AMBER

   CASE SPECIFIC INFORMATION

                   Sex FEMALE
                  Race UNKNOWN
              Business (206) 599-9545


   PERSON PARTICULARS

            Occupation SECURITY
             Employer HOME DEPOT


For 7053     Printed On Dec-03-2019 (Tue.)                                                       Page 2 of 5
                                                                                GO# 2009-263984
                                SEATTLEDocument
                 Case 2:20-cv-01151-DWC POLICE 1DEPARTMENT
                                                 Filed 07/28/20 Page 25 of 33         INACTIVE
                                            GENERAL OFFENSE HARDCOPY
                                            PUBLIC DISCLOSURE RELEASE COPY
                                            (7399-0 SUSPICIOUS CIRCUMSTANCE)



   LINKAGE FACTORS

    Resident Status UNKNOWN
         Age Range 0 - UNKNOWN
  Access To Firearm NO




 3. SUBJECT # 1 - SPEIR, LONNIE

   CASE SPECIFIC INFORMATION

                  Sex UNKNOWN
                 Race UNKNOWN
                 State WASHINGTON


   LINKAGE FACTORS

    Resident Status UNKNOWN
         Age Range 0 - UNKNOWN
  Access To Firearm NO


Related Business(es)

 1. PREMISE # 1 - HOME DEPOT
              Address
                   2701 UTAH AVE S
                 Place
                   HOME DEPOT
           Municipality
                   SEATTLE
                 State
                   WASHINGTON
             ZIP Code
                   98134
                   District O Beat O1 Grid 6317
      Phone Number (206) 467-9200
              Type STORE - DEPARTMENT




For 7053    Printed On Dec-03-2019 (Tue.)                                            Page 3 of 5
                                                                                           GO# 2009-263984
                               SEATTLEDocument
                Case 2:20-cv-01151-DWC POLICE 1DEPARTMENT
                                                Filed 07/28/20 Page 26 of 33                     INACTIVE
                                           GENERAL OFFENSE HARDCOPY
                                           PUBLIC DISCLOSURE RELEASE COPY
                                           (7399-0 SUSPICIOUS CIRCUMSTANCE)



Related Text Page(s)

           Document NARRATIVE
              Author 7401 - DEREZES, GEORGE M
   Related Date/Time JUL-28-2009 (TUE.)




  On 07-28-2009 I was working as 2K3, a marked patrol unit. At approximately
  1344 hours I was dispatched to 2701 Utah Av S to investigate threats.

  Upon arrival I contacted a loss prevention employee Hodge, Amber, N who
  stated that an employee approached her and was concerned about another
  employee making threats.

  Suspect employee later identified as S/ NAHUM, SETODJI , V was having a
  conversation with employee Speir, Lonnie. The following was stated:

  Setondji and I were having a conversation concerning his last day of
  employment at Home Depot. He told me to not come to work the following day
  because he liked me. Leading up this, we had discussed 911, America's bad
  influence in the world. Setondji was angry about this and angry that he
  was getting laid off.

  I gave Hodge a case number and cleared with no further incident. Hodge
  stated that she was already in contact with a follow up unit and did not
  want us contacting S/ Nahum.

  I cleared with no further incident.


           I hereby declare (certify) under penalty of perjury under the laws of the
           State of Washington that this report is true and correct to the best of
           my knowledge and belief (RCW 9A.72.085)

            Electronically signed:
            DEREZES, GEORGE M                       Date:         Jul-28-2009   Place: Seattle, WA




For 7053   Printed On Dec-03-2019 (Tue.)                                                        Page 4 of 5
                                                                               GO# 2009-263984
                               SEATTLEDocument
                Case 2:20-cv-01151-DWC POLICE 1DEPARTMENT
                                                Filed 07/28/20 Page 27 of 33         INACTIVE
                                           GENERAL OFFENSE HARDCOPY
                                           PUBLIC DISCLOSURE RELEASE COPY
                                           (7399-0 SUSPICIOUS CIRCUMSTANCE)




                                              *** END OF HARDCOPY ***




For 7053   Printed On Dec-03-2019 (Tue.)                                            Page 5 of 5
            Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 28 of 33

                              SEATTLE POLICE DEPARTMENT
                                 CAD CALL HARDCOPY
CP 2009-263984                                             Reported: Jul-28-2009 13:44:53

 Incident Location
     Address : 2701 UTAH AV S
     Place Name : HOME DEPOT
     City : SEATTLE
     District : O Beat : O1 Grid : 6317

 General Information

    Report number: 2009-263984
    Case Type : THREATS (INCLS IN-PERSON/BY PHONE/IN WRITING)           Priority : 3
    Dispatch :         15:04:11
    Enroute :          15:04:11
    At Scene :          15:09:51
    Cleared :          16:19:51
    How call received : 911
    Unit ids : #1 - 2K3 #2 - 2K2
    Call taker ID : 6529 DOOLEY, CHRISTINA A

 Complainant Information

    Name : HODGE AMBER /SECURITY
     State : WA
   Business Telephone : 206 599-9545
    Remarks :
         Jul-28-2009 13:44:53 - INV THREATS AGAINST THE
         STORE BY SOON TO BE EX. EMPLOYEE. SUBJECT THERE
         NOW , THREATS MADE 3 DAYS AGO. CALLER IN LOSS
         PREVENTION OFFICE.

  Related Entities

    Role : SUSPECT
    SETODJI VICTOR NAHUM
    UNKNOWN Born on May. 29, 1983
    Home phone : ( ) Business phone : ( )


  Clearance Information


    Final Case type : --ASSAULTS - HARASSMENT, THREATS
    Report expected : NO Founded : YES
    Cleared by : ASSISTANCE RENDERED
    Reporting Officer1 : 7401 - DEREZES, GEORGE M


Dispatch Details

    Unit number : 2K3 Dispatched: Jul-28-2009 15:04:11
      Officer 1 : 7401 - DEREZES, GEORGE M
    Enroute : Jul-28-2009 15:04:11

For: STEPHENSON, RODGER S(7053) Tuesday December 3, 2019                          Page: 1 of 5
           Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 29 of 33

                              SEATTLE POLICE DEPARTMENT
                                 CAD CALL HARDCOPY
CP 2009-263984                                             Reported: Jul-28-2009 13:44:53
    At scene: Jul-28-2009 15:09:51
    Cleared : Jul-28-2009 16:19:51
    Dispatcher ID : 6100


    Unit number : 2K2 Dispatched: Jul-28-2009 15:04:12
      Officer 1 : 6918 - SCHENCK, SCOTT I
    Enroute : Jul-28-2009 15:04:12
    At scene: Jul-28-2009 15:14:10
    Cleared : Jul-28-2009 15:41:30
    Dispatcher ID : 6100




For: STEPHENSON, RODGER S(7053) Tuesday December 3, 2019                        Page: 2 of 5
Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 30 of 33
           Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 31 of 33

                            SEATTLE POLICE DEPARTMENT
                               CAD CALL HARDCOPY
CP 2009-263984                                             Reported: Jul-28-2009 13:44:53
  15:13 Jul 28 2K2 6918 E :2K2  PT 6918
         EXT Q VEH-LIC:390TES STATE:WA REC:Y EXTN:Y
         CAD:Y EXTD:Y EXT9:Y EXTE:N EXT6:N EXTL:N
         EXT8:N EXTW:N EXT10:N EXT5:N EXT11:N EXT12:N
         EXTC:N TONC:Y UNIT:2K2

  15:14 Jul 28 2K2   6918 A :2K2    PT 6918

  15:19 Jul 28 2K2 6918 A :2K2  PT 6918
         RMS Q PERS-NAME:NAHUM G1:SETONDJI G2:VIRGILE
         DOB:05291983 STATE:NV REC:Y EXTN:Y EXTD:Y
         EXT1:Y CAD:Y EXTE:N EXT4:N EXTA:N EXTL:N
         EXT2:N EXTW:N EXT6:N EXT7:N EXT5:N EXTC:N
         TONC:Y UNIT:2K2

  15:19 Jul 28 2K2 6918 A :2K2  PT 6918
         EXT Q PERS-NAME:NAHUM G1:SETONDJI G2:VIRGILE
         DOB:05291983 STATE:NV REC:Y EXTN:Y EXTD:Y
         EXT1:Y CAD:Y EXTE:N EXT4:N EXTA:N EXTL:N
         EXT2:N EXTW:N EXT6:N EXT7:N EXT5:N EXTC:N
         TONC:Y UNIT:2K2

  15:41 Jul 28 2K2   6918 IS:2K2    PT 6918

  15:56 Jul 28 2K3 7401 A :2K3 PT 7401
         RMS Q PERS-NAME:NAHUM G1:SETONDJI G2:A
         DOB:07081963 STATE:WA REC:Y EXTN:Y EXTD:Y
         EXT1:Y CAD:Y EXTE:N EXT4:Y EXTA:Y EXTL:N
         EXT2:N EXTW:N EXT6:N EXT7:N EXT5:N EXTC:N
         TONC:Y UNIT:2K3

  15:56 Jul 28 2K3 7401 A :2K3 PT 7401
         EXT Q PERS-NAME:NAHUM G1:SETONDJI G2:A
         DOB:07081963 STATE:WA REC:Y EXTN:Y EXTD:Y
         EXT1:Y CAD:Y EXTE:N EXT4:Y EXTA:Y EXTL:N
         EXT2:N EXTW:N EXT6:N EXT7:N EXT5:N EXTC:N
         TONC:Y UNIT:2K3

  15:59 Jul 28 2K3 7401 A :2K3 PT 7401
         RMS Q PERS-NAME:NAHUM G1:SETODJI G2:V
         DOB:05291983 STATE:WA REC:Y EXTN:Y EXTD:Y
         EXT1:Y CAD:Y EXTE:N EXT4:Y EXTA:Y EXTL:N
         EXT2:N EXTW:N EXT6:N EXT7:N EXT5:N EXTC:N
         TONC:Y UNIT:2K3

  15:59 Jul 28 2K3 7401 A :2K3 PT 7401
         EXT Q PERS-NAME:NAHUM G1:SETODJI G2:V
         DOB:05291983 STATE:WA REC:Y EXTN:Y EXTD:Y
         EXT1:Y CAD:Y EXTE:N EXT4:Y EXTA:Y EXTL:N
         EXT2:N EXTW:N EXT6:N EXT7:N EXT5:N EXTC:N
         TONC:Y UNIT:2K3


For: STEPHENSON, RODGER S(7053) Tuesday December 3, 2019                        Page: 4 of 5
           Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 32 of 33

                            SEATTLE POLICE DEPARTMENT
                               CAD CALL HARDCOPY
CP 2009-263984                                             Reported: Jul-28-2009 13:44:53
  16:19 Jul 28 2K3 7401 IS:2K3   PT 7401
         CLEARED CASE 263984 FOUNDED-Y REPORT-N CLEARED
         BY-U FINAL-041 BOLO-N STUDY FLAG-

  16:19 Jul 28 2K3   7401 IS:2K3    PT 7401

                           ** END OF HARDCOPY **




For: STEPHENSON, RODGER S(7053) Tuesday December 3, 2019                        Page: 5 of 5
         Case 2:20-cv-01151-DWC Document 1 Filed 07/28/20 Page 33 of 33




December 3, 2019

PDR # P050038

Mr. Nahum,

The Seattle Police Department did not prepare a detailed exemption log for records as only limited
information was redacted from the responsive records. The information normally provided in an
exemption log, such as title, author, recipient, subject, and number of pages, is readily ascertainable by
looking at the redacted records.

 1(h)    Information Received        Explanation: Disclosure of an individual vehicle owner’s name
         Directly from Dept. of      and address, driver’s license number and VIN received directly
         Licensing - RCW             from DOL to third parties is limited to specific parties. RCW
         46.12.635, 18 UCS §         46.12.635 allows certain individuals, businesses and
         2721, RCW 42.56.070         government agencies access to this information. A request for
                                     access must be directed to DOL. You may request access by
                                     going to the State Department of Licensing website
                                     (http://www.dol.wa.gov/), forms section, for a
                                     “Vehicle/Vessel Information Disclosure Request.”

If you have any questions, you can contact our Public Disclosure Desk at 206-684-5481.

Thank you,
Rodger

Rodger Stephenson
Rodger Stephenson #7053
Seattle Police Department
Public Disclosure Unit
Admin Staff Assistant
206-684-4848
